Citation Nr: 1501925	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  07-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for PTSD.  

In July 2009, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  

In December 2009, the Board reopened and remanded the issue of entitlement to service connection for PTSD, for further development.  

In November 2013, the Board denied the Veteran's claim for entitlement to service connection for PTSD.  The Board also remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder, for further development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran appealed the Board's November 2013 decision that denied entitlement to service connection for PTSD, to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to the issue of entitlement to service connection for PTSD, be vacated and remanded.  A September 2014 Court Order granted the motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 joint motion for remand, the parties determined that a remand was required because the Board erred in failing to ensure that adequate steps were undertaken to develop the Veteran's claim, to include obtaining his full and complete service personnel records and following up with other locations identified by official government sources for the purpose of corroborating his alleged stressor.  Given the above, the Board finds that it must remand this matter for compliance with the Court's September 2014 order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.). 

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED for the following actions:  

1.  Physically or electronically associated with the claims file any outstanding contemporaneous VA treatment records.

2.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the appellant's entire Official Military Personnel Record (OMPF), including all records of his assignments, whether permanent or temporary duty stations, all travel orders, pay stubs, travel vouchers, dislocation allowance, and any TDY orders.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record and the Veteran should be notified if the records cannot be obtained.  

3.  Request that the National Archives and Records Administration (NARA) in Waltham-Boston, Massachusetts; the Department of Homeland Security (DHS) (Records Manager), U.S. Coast Guard; and OSI G. Mishler, Sector Lake Michigan, Freedom of Information Act (FOIA) Officer; or other official source, investigate and attempt to verify the Veteran's claimed in-service stressors (regarding participating in failed rescue efforts such as a claimed search and rescue (SAR) mission in February 1974 or March 1974 involving a family of parents and three children whose boat capsized and the children were not able to be rescued), to include obtaining copies of all SAR Operation Reports, as well as unit logs, for the St. Joseph, Michigan Coast Guard Station for February 1974 and March 1974.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record and the Veteran should be notified if the records cannot be obtained.   

4.  After completing any other necessary development, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

